                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

BRAD PAUL SMITH                                                      PLAINTIFF
ADC #660448

V.                            5:18CV00153 SWW

CORNELIUS CHRISTOPHER, Captain;
Varner Supermax, et al.                                          DEFENDANTS


                                    ORDER

      The Court has reviewed the Recommendation submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful

review, the Recommendation is approved and adopted in its entirety as this Court's

findings in all respects.

      IT IS THEREFORE ORDERED that:

      1.     Smith may proceed with his § 1983 excessive force claims against

Captain Cornelius Christopher, Sergeant Brian Perkins and Sergeant Brandon

Higgins.

      2.     The Clerk is directed to prepare a summons for Christopher, Perkins

and Higgins. The United States Marshal is directed to serve the summons,

substituted complaint and amendment (Docs. 8 & 10), and this Order, on them

through the ADC Compliance Division without prepayment of fees and costs or
                                        1
security therefor.1

       3.     Smith’s claims against Major Brandon Carole are dismissed without

prejudice.

       4.     It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

       Dated this 26th day of December, 2018.

                           __________  /s/Susan Webber Wright _________________
                                  UNITED STATES DISTRICT JUDGE




       1
         If any of the Defendants are no longer ADC employees, the ADC Compliance Office must
file a sealed statement providing the unserved Defendant's last known private mailing address.
                                                 2
